Exhibit News Release Brookfield Renewable Power to Commence Sales to Long Island Power Authority TORONTO, ONTARIO, June 25, 2009 – Brookfield Renewable Power today announced that its10-year power contracts with the Long Island Power Authority (“LIPA”) and the New York Power Authority (“NYPA”) have received approval from the New York State Comptroller and Attorney General and energy deliveries are set to begin in July 2009.The contracts will provide LIPA with 300 gigawatt-hours annually of clean renewable power.A portion of the power will be purchased by NYPA on LIPA’s behalf.These contracts represent the second long-term power purchase between a unit of Brookfield Renewable Power and LIPA. “These agreements are consistent with our strategy of entering into longer-term sales contracts with strong counterparties for a majority of our energy production,” said Richard Legault, President and Chief Executive Officer of Brookfield Renewable Power. “The high-quality and renewable nature of our portfolio offers compelling attributes in today’s energy market and will help LIPA to meet its targets for providing renewable energy to its customers.” About Brookfield Renewable Power Brookfield Renewable Power Inc., wholly-owned by Brookfield Asset Management Inc., has more than 100 years of experience as an owner, operator and developer of hydroelectric power facilities.Its total portfolio includes more than 165 generating facilities with approximately 4,100 megawatts of capacity.
